DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-2 are pending and have been examined in this application.
This is the first action on the merits.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 08/30/2021 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 02/16/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microprocessor contained within the valve of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 does not have articles for the recitation of certain elements of the device. As an example, “connecting valve output port to inflatable buoyancy bladder” should be –connecting a valve output port to an inflatable buoyancy bladder”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 8 “determining which response control signal” it is unclear to what response control signals this is referring. “which response control signal” appears to indicate there are multiple response control signal options, but this is not clear since only control signals have been referenced prior.

Claim 1 line 10 “said response signal” is unclear and lacks antecedent basis, since only “response control signal” has been recited prior. It is uncertain if this response signal is referring to one of many response control signals or some other signal. 

Claim 1 line 7 “said valve” lacks antecedent basis, only a valve output port has been recited.
Claim 1 line 8 “electrically controlled valve” is unclear, since it is unclear if this valve is the same or a different valve from the previously recited valve.

Claim 2 is generally unclear and confusing since it is uncertain what applicant means by “identification data”. The specification and the drawings do not appear to disclose any sort of “identification data” and so it is unclear what this data is meant to be or represent. The claim has been interpreted as best understood and this identification data is interpreted as being some sort of data or signal unique to the valve in question that would allow a user to identify it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190061890 A1) to Fiorello in view of (US 20160235046 A1) to Etienne, and (US 20160340001 A1) to Welch.
In regards to claim 1, Fiorello teaches a method of use claim comprising: connecting valve output port (Fiorello; output of 105, 111, 117) to inflatable buoyancy bladder (Fiorello; inflatable ballasts 111 configured to provide lifting force [0036], each pressure vessel 113 part of 111); allowing attached wire-cage trap (Fiorello; 101) and wire-cage enclosure (Fiorello; enclosure of 101 see FIG 1A where there’s a second cage enclosure within the trap) to submerge (Fiorello; [0039] sink); sending a sound signal, underwater, that is an encoded control signal (Fiorello; [0051] where the communication system 131 configured to send and/or receive signals from/to the trap 100, including sonar system, encoded [0091]-[0092]); receiving said encoded control signal (Fiorello; via controller 105, [0052]); decoding said encoded control signal by a processing unit (Fiorello; via controller 105 [0052]), determining which response control signal to convey to electrically controlled valve (Fiorello; via controller 105 [0052], and [0011] where the controller can control the valve to open and close to let in an amount of gas to provide lifting force, and [0036]-[0037] where valve 117 can be connected to the controller and be opened or closed); and conveying said response to said electrically controlled valve (Fiorello; [0052] [0011]).
Fiorello fails to teach receiving said encoded control signal by a sound-to-electric transducer; decoding said encoded control signal by a microcontrolled processing unit contained within said valve; determining which response control signal to convey to electrically controlled valve; and conveying said response signal to said electrically controlled valve.
Etienne teaches receiving said encoded control signal by a sound-to-electric transducer (Etienne; where the ultrasound transducer 58 performs sound to electric functions); decoding said encoded control signal by a microcontrolled processing unit (Etienne; microprocessor 70) (Etienne; [0036] where the sensor data is transmitted to the echo system 54, which uses echo pulses through the transducer to communicate).
Fiorello and Etienne are analogous art from similar fields of endeavor, i.e. controllable submerged devices using sound waves to generate commands and direct the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fiorello such that its controller and communication system specifically has sound-to-electric transducers as taught by Etienne, as well as specifically where the processor is a microprocessor. A transducer is used to decode and convert signals and provide commands to systems in a way that can be understood. Having a communicative transducer would allow for a user to easily interact with the device at a distance while continuing to gain feedback from said device. Making the processor specifically a microprocessor would allow for the control system to be smaller, allowing it to take up less space and weight.
Fiorello and Etienne fail to explicitly teach the microprocessor contained within said valve.
Welch teaches the microprocessor (Welch; 29) contained within said valve (Welch; system 11 including 22, 23, 27, 26, 24, 29, 31; which together is a valve that controls the passage of air).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the microprocessor of Fiorello as modified by Etienne inside the valve as taught by Welch. The motivation for doing so would be to close the distance between the mechanical parts and the processor to allow for the processor to function more effectively with the hardware to which its signals are related to, as well as decrease the number of exterior parts since the microprocessor is essentially contained within the valve.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20190061890 A1) to Fiorello as modified by (US 20160235046 A1) to Etienne, and (US 20160340001 A1) to Welch as applied to claim 1 above, in further view of (US 7534152 B1) to Lloyd.
In regards to claim 2, Fiorello as modified by Etienne and Welch teach a method as in claim 1 further comprising: conveying said response signal only to said electrically controlled valve (Welch; valve system 11 including microprocessor 29 which receives signals to open and close), 
Fiorello as modified by Etienne and Welch fail to teach wherein said response signal comprises identification data that matches said electrically controlled valve's identification data.
Lloyd teaches wherein said response signal comprises identification data that matches said electrically controlled valve's identification data (Lloyd; Col; 3 lines 12-24; where an encoded signal is specific to and unique to each signal, allowing a user to match them).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Fiorello as modified by Etienne such that the signals match the valve’s identification data, such as taught by Lloyd. The motivation for doing so would be to provide signals that match only with the specified trap, thus preventing other boats from stealing traps, as well as to be able to control the ascent of specific traps as desired by the user, while keeping other traps submerged. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9889905 B2 to Albertson teaches an inflatable bladder which inflates upon receiving a transmission from a remote transmitter using a CO2 canister.
US 6739924 B1 to Groen is a remotely controlled buoy which teaches an actuator which releases a reel upon receiving a wireless signal.
US 4262379 A to Jankiewiez teaches a floater which automatically surfaces upon receiving a wireless signal. 
US 3852908 A to Christopher teaches a pneumatic apparatus which fills bladders in subsequent cages with air, allowing all to float to the top at once.
US 20030075096 A1 to Leonard teaches a gas source and gas control mechanism which is connected to a power source, microprocessor, depth sensor, and input panel, and is designed to control an object to move it in the water.
US 5496136 A to Egan teaches a flexible air bladder connected to a valve where the bladder is controlled to inflate and automate vertical ascending and descending motions.
US 10412948 B2 to Burton teaches the use of sound transducers to both communicate and receive input to a device. 
US 7112111 B1 to King teaches a buoyancy chamber which, when submerged, is intended to sink to the bottom of a tank and remain there for a set amount of time before inflating and rising back to the top.
US 6510107 B2 to Diachock is a buoyancy device which is controlled using a battery, depth sensor, and data acquisition unit. 
US 4034693 A to Challenger teaches a trap which utilizes a compressed air cylinder, a controller, and valves to release air into bladders to inflate them and automatically raise the trap.
WO 2017042786 A1 to Segura teaches a device where the floats are automatically inflated to lift trap.
US 20180170486 A1 to Sinclair teaches a bladder which is inflated through a control unite controlling valves, memory, a processor, and sensors used to raise or lower a structure.
US 4237645 A to Kinser teaches a wire cage trap connected to a float.
US 8553501 B1 to Cota teaches sending encoded signals to particular flotation devices.
US 20020000316 A1 to Haase explicitly states controllers can be inside valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647